In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


         Nos. 06-13-00030-CR, 06-13-00031-CR,
          06-13-00032-CR & 06-13-00033-CR



        ROBERT LYNN MCCARVER, Appellant

                            V.

              STATE OF TEXAS, Appellee



            On Appeal from the 6th District Court
                  Red River County, Texas
 Trial Court Nos. CR01215, CR01228, CR01229 & CR01260




       Before Morriss, C.J., Carter and Moseley, JJ.
                                       O R D E R

         Court reporter Terry Spangler recorded the trial court proceedings in cause numbers 06-

13-00030-CR, 06-13-00031-CR, 06-13-00032-CR, and 06-13-00033-CR, all styled Robert Lynn

McCarver v. The State of Texas, in the 6th Judicial District Court of Red River County, Texas.

The reporter’s record was originally due in these cases January 18, 2013. On March 7, 2013,

forty-eight days after the deadline, Spangler finally filed the record; however, the exhibits to the

record were not included. Spangler was instructed by our clerk’s office to immediately file the

missing exhibits, thereby completing the appellate record, but we have received nothing further

from her.

         The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the complete appellate record in these

cases.

         We, therefore, order Terry Spangler to file the exhibits to the reporter’s record in cause

numbers 06-13-00030-CR, 06-13-00031-CR, 06-13-00032-CR, and 06-13-00033-CR, all styled

Robert Lynn McCarver v. The State of Texas, trial court cause numbers CR01215, CR01228,

CR01229, and CR01260, to be received by this Court no later than Friday, April 5, 2013.




                                                 2
      IT IS SO ORDERED.


                              BY THE COURT


Date: March 22, 2013




                          3